Citation Nr: 0944217	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-28 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for numbness of the fingers of the right hand.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for cervical and lumbar spine degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from February 1953 to July 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for both numbness of the fingers of the 
right hand and cervical and lumbar spine degenerative 
arthritis; denied service connection for facial asymmetry; 
and denied increased disability evaluations for the Veteran's 
left ear, neck, right shoulder, and back traumatic injury 
residuals, headaches, and left ear hearing loss disability.  
In March 2007, the Board denied service connection for facial 
asymmetry; denied increased evaluations for the Veteran's 
headaches and left ear hearing loss disability; and remanded 
the issues of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to 
service connection for numbness of the fingers of the right 
hand and cervical and lumbar spine degenerative arthritis and 
an increased evaluation for the Veteran's left ear, neck, 
right shoulder, and back traumatic injury residuals to the RO 
for additional action.  

In October 2008, the Board denied an increased evaluation for 
the Veteran's left ear, neck, right shoulder, and back 
traumatic injury residuals and remanded the issues of whether 
new and material evidence has been received to reopen his 
claims of entitlement to service connection for numbness of 
the fingers of the right hand and cervical and lumbar spine 
degenerative arthritis to the RO for additional action.  

In October 2009, the Veteran submitted a Motion to Advance on 
the Docket.  In November 2009, the Board granted the 
Veteran's motion.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for both numbness of the fingers of the 
right hand and cervical and lumbar spine degenerative joint 
disease, the Board is required to consider the question of 
whether new and material evidence has been received to reopen 
the Veteran's claims without regard to the RO's determination 
in order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In April 1995, the Board denied service connection for 
numbness of the fingers of the right hand.  The Veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

2.  The documentation submitted since the April 1995 Board 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  

3.  Chronic right fourth and fifth finger numbness was 
initially manifested during active service.  

4.  In April 1995, the Board denied service connection for 
cervical and lumbar spine degenerative joint disease.  The 
Veteran and his accredited representative were provided with 
copies of the Board's decision.  

5.  The documentation submitted since the April 1995 Board 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  

6.  Chronic cervical spine degenerative joint disease and 
degenerative disc disease have been shown to have originated 
during active service.  

7.  Chronic lumbosacral spine degenerative joint disease and 
degenerative disc disease have been shown to have originated 
during active service.  


CONCLUSIONS OF LAW

1.  The April 1995 Board decision denying service connection 
for numbness of the fingers of the right hand is final.  New 
and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection numbness of the 
fingers of the right hand has been presented.  38 U.S.C.A. 
§§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2009).  

2.  Chronic right fourth and fifth finger numbness was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2009).  

3.  The April 1995 Board decision denying service connection 
for cervical and lumbar spine degenerative joint disease is 
final.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
cervical and lumbar spine degenerative joint disease has been 
presented.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2009).  

4.  Chronic cervical spine degenerative joint disease and 
degenerative disc disease were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303(d) (2009).  

5.  Chronic lumbar spine degenerative joint disease and 
degenerative disc disease were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303(d) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims and 
grants service connection for chronic right fourth and fifth 
finger numbness, chronic cervical spine degenerative joint 
disease and degenerative disc disease, and chronic 
lumbosacral spine degenerative joint disease and degenerative 
disc disease, which represent complete grants of the benefits 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.  

I.  Chronic Right Fourth and Fifth Finger Numbness

A.  Application to Reopen

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2009).  

1.  Prior Board Decision

In April 1995, the Board denied service connection for 
numbness of the fingers of the right hand as "paresthesia of 
the right 4th and 5th fingers shown in service was acute and 
transitory; objective findings of numbness of the fingers of 
the right hand subsequent to service have not been shown."  
The Veteran and his accredited representative were provided 
with copies of the Board's decision.  

The evidence upon which the Board formulated its April 1995 
decision may be briefly summarized.  The Veteran's service 
treatment records reflect that he was injured in August 1954 
when he fell from a two and one-half ton truck in which he 
was riding while on maneuvers; was caught between the truck 
and a trailer; and was "crushed."  A May 1955 Report of 
Clinical Board reflects that the Veteran complained of 
chronic right fourth and fifth finger numbness/hypesthesia 
following the August 1954 accident.  On examination, the 
Veteran exhibited "some hypesthesia of the ulnar aspect of 
the right hand extending into the fourth and fifth fingers to 
pin prick."  The report of his July 1955 physical evaluation 
for transfer to the Army Reserve states that the Veteran's 
upper extremities were found to be normal.  The report of a 
February 1956 VA examination for compensation purposes 
reflects that no upper extremity sensory loss or other 
neurological defects were identified.  The report of an 
October 1990 VA examination for compensation purposes states 
that the Veteran complained of right fourth and fifth finger 
numbness.  On examination of the right hand, the Veteran 
exhibited no right hand loss of sensation on fine touch.  The 
transcript of a January 1992 hearing before a VA hearing 
officer reflects that the Veteran testified that he had 
experienced chronic right fourth and fifth finger numbness 
since his inservice accident.  

2.  New and Material Evidence

The evidence submitted since the April 1995 Board decision 
denying service connection for numbness of the fingers of the 
right hand consists of VA clinical and examination 
documentation and written statements from the Veteran.  VA 
clinical documentation dated in January 2001 notes that the 
Veteran complained of chronic right upper extremity pain 
which radiated from his scapular area down his arm and into 
the two ulnar digits (the fourth and fifth fingers) and 
intermittent numbness and tingling of the two ulnar digits.  
He reported that his right finger complaints had been 
initially manifested after his August 1954 inservice 
accident.  The examining VA physician opined that the 
Veteran's "physical examination does suggest some medial 
epicondylitis which may be intermittently irritating the 
ulnar nerve and causing symptoms."  The report of an April 
2008 VA examination states that the Veteran complained of a 
history of recurrent right fourth and fifth finger numbness.  
 
The Board finds that the January 2001 VA clinical 
documentation and the April 2008 VA examination report 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the Veteran's claim of entitlement to 
service connection for numbness of the fingers of the right 
hand is reopened.  

B.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records indicate that he was 
"crushed" between a truck and a trailer in an August 1954 
accident while on maneuvers.  The May 1955 Report of Clinical 
Board conveys that the Veteran complained of chronic right 
fourth and fifth finger numbness/hypesthesia following the 
August 1954 accident.  On examination, the Veteran exhibited 
"some hypesthesia of the ulnar aspect of the right hand 
extending into the fourth and fifth fingers to pin prick."  

At the October 1990 VA examination for compensation purposes, 
the Veteran complained of right fourth and fifth finger 
numbness.  On examination of the right hand, the Veteran 
exhibited no right hand loss of sensation on fine touch.  

At the January 1992 hearing before a VA hearing officer, the 
Veteran testified that he had experienced chronic right 
fourth and fifth finger numbness since the August 1954 
inservice accident.  

In his June 1995 application to reopen his claim of 
entitlement to service connection, the Veteran reiterated 
that he had sustained a chronic right hand injury in August 
1954 manifested by finger numbness.  

VA clinical documentation dated in January 2001 notes that 
the Veteran complained of intermittent right ulnar digit (the 
fourth and fifth fingers) numbness and tingling since his 
August 1954 inservice accident.  The examining VA physician 
opined that the Veteran's "physical examination does suggest 
some medial epicondylitis which may be intermittently 
irritating the ulnar nerve and causing symptoms."  

At the April 2008 VA examination for compensation purposes, 
the Veteran complained of a history of recurrent right fourth 
and fifth finger numbness.  

The Board has reviewed the evidence of record including the 
Veteran's written statements.  He has consistently complained 
of right fourth and fifth finger numbness following his 
August 1954 accident.  The service treatment records 
establish that he sustained an inservice crush injury which 
encompassed the right upper extremity.  Service connection 
has been previously established for left ear, neck, right 
shoulder, and back traumatic injury residuals.  The Veteran 
was found to exhibit right fourth and fifth finger (ulnar 
digit) numbness/hyperesthesia during and following active 
service.  A treating VA physician has found that the 
Veteran's right fourth and fifth finger symptomatology to be 
consistent with ulnar nerve irritation.  Given these facts, 
the Board finds that the evidence supports the award of 
service connection for chronic right fourth and fifth finger 
numbness.  

II.  Cervical and Lumbar Spine

A.  Application to Reopen

1.  Prior Board Decision

In April 1995, the Board denied service connection for 
cervical and lumbar spine degenerative joint disease as the 
disabilities were shown "years after service" and not 
related to any inservice injury.  The Veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The evidence upon which the Board formulated its April 1995 
decision may be briefly summarized.  The service treatment 
records reflect that he was injured in August 1954 when he 
was "crushed" between a truck and a trailer while on 
maneuvers.  A March 1955 Army orthopedic evaluation notes 
that the Veteran complained of cervical, thoracic, and 
lumbosacral spine pain.  Contemporaneous physical and X-ray 
evaluations revealed no abnormalities.  The May 1955 Report 
of Clinical Board notes that the Veteran complained of 
cervical and lumbosacral area pain.  On examination, he 
exhibited cervical and lumbosacral spine pain on palpation.  
Contemporaneous X-ray studies of the spine revealed no 
abnormalities.  The Veteran was diagnosed with incomplete 
right acromioclavicular joint dislocation.  The report of his 
July 1955 physical evaluation for transfer to the Army 
Reserve states that the Veteran's spine was found to be 
normal.  The report of the February 1956 VA examination for 
compensation purposes states that the Veteran complained of 
neck and back pain since active service.  On examination, he 
exhibited cervical and lumbosacral area tenderness on 
palpation.  Contemporaneous X-ray studies of the spine 
revealed no abnormalities.  The Veteran was diagnosed with an 
"old injury with residual subjective symptoms, shoulder, 
spine, and neck."  The March 1956 rating decision 
established service connection for left ear, neck, right 
shoulder, and back traumatic injury residuals.  The report of 
the October 1990 VA examination for compensation purposes 
states that the Veteran complained of chronic back pain and 
headaches.  The Veteran was diagnosed with lumbar spine 
degenerative joint disease.  

2.  New and Material Evidence

The evidence submitted since the April 1995 Board decision 
denying service connection for cervical and lumbar spine 
degenerative joint disease consists of VA clinical and 
examination documentation and written statements from the 
Veteran.  In his statements, the Veteran advanced that he 
sustained a chronic back injury as the result of his August 
1954 inservice accident and experienced chronic low back pain 
thereafter.  The report of a June 2002 VA examination for 
compensation purposes states that the Veteran was diagnosed 
with cervical spine degenerative joint disease and 
lumbosacral spine degenerative disc disease and degenerative 
joint disease.  The Veteran's October 2003 Appeal to the 
Board (VA Form 9) relates that he experienced chronic neck 
and back pain following his inservice accident.  The report 
of the April 2008 VA examination for compensation purposes 
notes that the Veteran presented a history of chronic neck 
and low back pain following his inservice accident.  The 
Veteran was diagnosed with cervical spine degenerative disc 
disease, lumbar spine osteoarthropathy, and lumbosacral spine 
degenerative disc disease.  

The Board finds that the June 2002 and April 2008 VA 
examination reports and the Veteran's statements constitute 
new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the Veteran's claim of entitlement to 
service connection for cervical and lumbar spine degenerative 
joint disease is reopened.  

B.  Service Connection

The May 1955 Report of Clinical Board reflects that the 
Veteran complained of cervical and lumbosacral area pain.  He 
was noted to have been initially diagnosed with acute 
cervical strain and a right acromioclavicular joint 
separation immediately following his August 1954 inservice 
accident.  Treating military medical personnel placed the 
Veteran in a plaster jacket for treatment of his 
acromioclavicular joint separation.  Following the removal of 
the plaster jacket, the Veteran experienced chronic 
lumbosacral area pain.  On examination, the Veteran exhibited 
cervical and lumbosacral area pain on palpation.  
Contemporaneous X-ray studies of the spine revealed no 
abnormalities.  

At the February 1956 VA examination for compensation 
purposes, the Veteran exhibited cervical and lumbosacral area 
tenderness on palpation.  Contemporaneous X-ray studies of 
the spine revealed no abnormalities.  The Veteran was 
diagnosed with an "old injury with residual subjective 
symptoms, shoulder, spine, and neck."  

At a March 1978 VA examination for compensation purposes, the 
Veteran complained of chronic pain which extended from the 
"upper spine to the tip of the spine."  On examination, the 
Veteran exhibited cervical and lumbosacral spine tenderness 
on palpation.  Contemporaneous X-ray studies of the cervical 
and lumbar spine revealed left atlantooccipital and L5-S1 
joint space narrowing.  The Veteran was diagnosed with 
residuals of traumatic injury to the left ear, neck, right 
shoulder, and the back.  

At the October 1990 VA examination for compensation purposes 
states that the Veteran complained of chronic back pain and 
headaches.  The Veteran was diagnosed with lumbar spine 
degenerative joint disease.  

At the January 1992 hearing before a VA hearing officer, the 
Veteran testified that he had injured his neck and low back 
in his inservice accident and subsequently experienced 
chronic cervical and lumbar spine pain.  He denied having 
sustained any post-service neck, back, or spine injuries.  

In his application to reopen his claim for service 
connection, the Veteran advanced that he sustained chronic 
neck and back injuries during active service and was treated 
for the residuals of such injuries after service separation.  

At the June 2002 VA examination for compensation purposes 
states that the Veteran was diagnosed cervical spine 
degenerative joint disease and lumbosacral spine degenerative 
disc disease and degenerative joint disease.  

In his October 2003 Appeal to the Board (VA Form 9), the 
Veteran reported that he had experienced chronic neck and 
back pain since his inservice August 1954 accident.  He 
clarified that "the names of my initial injury have been 
changed but not the injury itself & the results my living a 
restricted lifestyle because of pain!"  

At the April 2008 VA examination for compensation purposes, 
the Veteran reiterated that he experienced chronic neck and 
lumbar spine pain as the result of his inservice accident; he 
was diagnosed with cervical spine degenerative disc disease, 
lumbar spine osteoarthropathy, and lumbosacral spine 
degenerative disc disease.  

The service treatment records show that he sustained cervical 
and lumbosacral spine trauma secondary to his August 1954 
accident and the inservice treatment thereof.  The Veteran 
has consistently complained of chronic cervical and 
lumbosacral spine pain since the inservice trauma.  VA 
examiners have diagnosed the Veteran with cervical spine 
degenerative joint disease and degenerative disc disease and 
lumbosacral degenerative joint disease and degenerative disc 
disease.  While the VA physicians failed to advance an 
etiology or etiologies for his diagnosed chronic spine 
disabilities, the Veteran has consistently attributed his 
chronic cervical and lumbosacral spine disabilities to the 
August 1954 inservice accident.  

The Veteran is clearly competent to report his inservice and 
post-service symptomatology.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has further clarified that 
lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  The Board finds that the Veteran's 
lay statements are sufficient to establish an etiological 
relationship between his inservice August 1954 accident and 
his chronic cervical and lumbosacral spine disabilities as 
they are consistent with the spinal diagnoses of record.  The 
record is devoid of competent evidence rebutting the 
Veteran's assertions.  Therefore, the Board concludes that 
service connection is warranted for both chronic cervical 
spine degenerative joint disease and degenerative disc 
disease and lumbosacral spine degenerative joint disease and 
degenerative disc disease.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for numbness of the fingers of the 
right hand is granted.  

Service connection for chronic right fourth and fifth finger 
numbness is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for cervical and lumbar spine 
degenerative joint disease is granted.  

Service connection for chronic cervical spine degenerative 
joint disease and degenerative disc disease is granted.  

Service connection for chronic lumbar spine degenerative 
joint disease and degenerative disc disease is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


